Justice NEWMAN,
concurring.
I join the Majority in concluding that the Philadelphia School District: (1) may not collaterally attack the grant of a Charter School application; (2) is obligated to fund the transportation of its resident students attending Mosaica Academy Charter School; and (3) is not required to pay counsel fees and costs. However, 1 write separately to reflect my view that there is a more direct and straightforward statutory mandate for the Philadelphia School District to provide transportation for its resident students to the Mosaica Academy Charter School contained in Section 1361 of the Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. § 13-1361, and Section 17-1726-A of the CSL, 24 P.S. § 17-1726-A.
The Majority reasons that, while by definition a charter school is a public school, the General Assembly intended that it be treated as a private school for the purposes of transporting non-resident students. It holds that, because the CSL indicates that transportation for non-resident students must be provided by Section 1361 [relating to transportation to other than regular public schools], the General Assembly intended that charter schools be treated like private schools for transportation purposes and, if the district transports its students to public schools, as the Philadelphia School District does, then it must transport students to other than public schools, including charter schools.
Section 1726-A of the Charter School Law clearly delineates between transportation for students residing in the district in which the charter school they attend is located, and transportation for students residing in a district other than the district in which the charter school they attend is located. Section 1726-A of the CSL provides as follows:
Students who reside in the school district in which the charter school is located or who are residents of a school district which is part of a regional charter school shall be provided transportation to the charter school on the same terms and conditions as transportation is provided to stu*212dents attending the schools of the district. Nonresident students shall be provided transportation under section 1361. Districts providing transportation to a charter school outside the district shall be eligible for payments under section 2509.3 for each public school student transported.
24 P.S. § 17-1726-A (emphasis added). It is uncontroverted that students residing in the district in which the charter school is located are to be transported to their charter schools in like manner to the students attending public schools within the district. There is also agreement that, for students attending charter schools outside the district in which they reside, transportation must be provided pursuant to Section 1361. It is the intent of the General Assembly in referencing Section 1361 for non-resident transportation that forms the basis for the controversy before us. Section 1361 provides, in relevant part:
The board of school directors in any school district may, out of the funds of the district, provide for the free transportation of any resident pupil to and from the kindergarten, elementary school, or secondary school in which he is lawfully enrolled, provided that such school is not operated for profit and is located within the district boundaries or outside the district boundaries at a distance not exceeding ten miles by the nearest public highway.... When provision is made by a board of school directors for the transportation of public school pupils to and from such schools ... the board of school directors shall also make identical provision for the free transportation of pupils who regularly attend nonpublic kindergarten, elementary or high schools.... The board of school directors shall provide such transportation whenever so required by any of the provisions of this act or of any other act of Assembly.
24 P.S. § 13-1361 (emphasis added). Pursuant to Section 1361, a school board may exercise its discretion in determining whether or not to transport students within its district. In point of fact, the school board may decide not to provide transportation to any pupil in its district. Roberts v. School District of City of Scranton, 462 Pa. 464, 341 A.2d 475 (1975). *213However, the portion of the statute that is germane to our analysis mandates that the school board provide transportation to kindergarten, elementary school, or secondary school students “whenever so required by any of the provisions of this act or any other act of Assembly.” The plain meaning of this provision is that, when directed by either the Public School Code of 1949, of which the CSL is a provision, or by an act of Assembly, such as the CSL, the board of school directors no longer has the discretion to decide whether or not it will provide transportation; it must provide transportation for non-resident students to their charter schools located within ten miles of the district boundaries.
Accordingly, I believe that there is a clear mandate to the Philadelphia School District contained within Section 1726 A of the CSL and Section 1361 of the Public School Code to provide transportation services to its resident students attending charter schools located outside the district.